It is a distinct honour for me to address the General Assembly, a unique global forum in which all States have an equal voice. The purpose of our annual debates each September is to assess the state of the world, identify trends and global challenges and exchange ideas on possible solutions.
The world order is clearly in transition and international organizations are trying to follow accordingly. However, in trying to adjust to some of the shifting paradigms, it would be a grave mistake to abandon the fundamental principles that have guided us for the past three quarters of a century. They are the sovereign equality of all States, collective security, the progressive development of international law, the fulfilment of obligations in good faith, the peaceful resolution of disputes, friendly cooperation among States and respect for human rights and fundamental freedoms. Respecting those fundamental principles under the umbrella of the United Nations prevents us from sliding into a state of global chaos and war.
We live in an integrated world, one in which we all have a stake in each other’s success. Our commitment to multilateralism derives from our values and strong conviction that global issues can only be tackled collectively. Nationalism and populism produce catchy formulas with immediate appeal. However, finding genuine solutions to our problems tends to be complex and challenging and requires a broader consensus. That is precisely why we are here to look for solutions to global and regional problems through dialogue and with mutual respect and respect for diversity.
This week, the vast majority of Member States once again reaffirmed their support for multilateralism. I want to add Slovenia’s voice to that call for effective multilateralism, specifically focusing on three particular areas — the rule of law and human rights, climate change and the Sustainable Development Goals, and the challenges related to new technologies.
Regarding international law and the universality of human rights and fundamental freedoms, we must constantly bear in mind that, if the system is to work, every State must abide by and defend the rules-based order, as embodied in the Charter of the United Nations. Respecting international law is not a matter of opportunism or political will; it is a legal obligation and the sine qua non of the international system. It is therefore imperative to push back against attempts to undermine international law. Respect for international commitments and the implementation of international judicial decisions is fundamental.
Over the past seven decades, the protection of human rights has seen remarkable progress. However, that progress should never be taken for granted, and we have to resist all attempts to weaken the existing protections. That is one of the greatest assets we can and must pass down to our children. However, we must not only create opportunities for the young, but also adequately address the ageing of many societies and the rights of the elderly. Slovenia will continue to support the idea of a dedicated international legal instrument on the rights of older persons.
The shrinking space for human rights activists around the world is alarming. All human rights belong to all people. Any identity-based discrimination and violence is utterly unacceptable. I say this while also looking ahead to next year’s twenty-fifth anniversary of the Beijing Declaration and Platform for Action. The important advances made in gender equality and the empowerment of women must be protected. Sexual and reproductive health and rights are among the cornerstones of gender equality. We must not forget that women’s potential is still underutilized in too many countries.
Gross human rights violations tend to be early indicators of emerging conflict. A swift and firm response to large-scale human rights violations is therefore vital to preventing crises from developing into full-fledged conflicts. I call on the members of the Security Council to uphold the code of conduct regarding situations involving mass atrocities and to refrain from using the veto in such situations.
Slovenia is committed to conflict prevention and mediation. Prevention reduces human suffering. We have seen it work. When we take action early and stand united, we save lives. My country is determined to contribute to prevention efforts, in particular by supporting the human rights pillar of the United Nations, international criminal justice and the peaceful resolution of disputes. More specifically, Slovenia will continue to support stability in the Western Balkans and their European integration. While supporting the prospects of those countries for European Union membership, we actively encourage regional cooperation and reconciliation and promote youth cooperation.
Due to their strong deterrent effect, ensuring justice and accountability for violations of international humanitarian and human rights law is important from an ethical, legal and practical perspective. As a member of the Secretary-General’s Circle of Leadership on preventing and responding to sexual exploitation and abuse in United Nations operations, I call for concerted action to end sexual exploitation and abuse across the United Nations system. Prevention and justice for survivors must be our first priority in that context.
To assist States in holding perpetrators accountable, Slovenia, together with several other countries, has put forward an initiative to negotiate a multilateral treaty for mutual legal assistance and extradition for domestic prosecution of the most serious international crimes. We thank all 69 States that have expressed their support for the initiative so far. We sincerely hope to obtain further support in the months leading up to the treaty negotiations, which begin next spring.
I would also particularly like to address climate change, and especially sustainable development. The climate crisis is evolving faster than predicted. In passing several planetary milestones, we have already taken away some of the resources that belong to future generations. The unprecedented mobilization of young people on a global scale, demanding immediate action, followed by the Secretary-General’s initiative to convene the Climate Action Summit, has finally generated a sense of urgency. The twenty-fifth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held later this year in Chile, will be of critical relevance to humankind and our planet. We owe it to our children not to become sidetracked from the Paris Agreement on Climate Change.
We must recognize the right to a healthy living environment. Climate change is a case in point of the importance of effective multilateralism. The depletion of natural resources, especially water, perpetuates inequalities and the risk of conflict. It is also forcing us to rethink our current economic models and make them sustainable. The circular economic model, whereby resources are reduced, reused and recycled, is inextricably linked to the implementation of the Paris Agreement and the 2030 Agenda for Sustainable Development.
The transition to a sustainable and green economy is a strategic priority for Slovenia. We will continue to support the implementation of the Paris Agreement. In that context, we will pay special attention to the sustainable use and management of natural resources, especially water, the promotion of a circular economy and the preservation and protection of biodiversity. In addition, Slovenia will continue to contribute to the implementation of the 2030 Agenda with a sense of urgency. We will present the progress we have made over the past four years in our second voluntary review at the High-level Political Forum on Sustainable Development in 2020.
We need to make every effort to eliminate all forms of poverty and inequality, promote peaceful and inclusive societies and mitigate the root causes of migration in developing countries. The issue of mass migration is not a new challenge and cannot be simply resolved overnight. It is an issue that should be addressed responsibly from the point of view of human rights and solidarity, with a clear focus on prevention, by appropriately addressing the situation at its root.
We cannot hold this important yearly discussion without acknowledging the significance of new technologies. Technological advancement brings people across the world closer to one another, and to a greater extent than ever imagined. It provides immense benefits in terms of increased productivity and a higher quality of life but also entails new risks for countries and individuals. People are increasingly reaping the benefits of artificial intelligence. According to estimates, as much as 80 per cent of future work will be done using artificial intelligence. It is bound to deeply affect various facets of our daily lives and fundamentally transform our societies.
We need to be better prepared for the challenge of algocracy, including by regulating the impact of artificial intelligence on human rights protection. I am particularly pleased to announce the proposal to set up, with UNESCO’s backing, Europe’s first international artificial-intelligence research centre in Slovenia’s capital of Ljubljana. The aim of the centre will be to provide an open environment, focusing on the governance and policies surrounding artificial intelligence. In that respect, I sincerely hope to be able to count on the Assembly’s valuable support at the upcoming UNESCO General Conference in November.
I believe that at this critical time we must move forward in pursuit of our ideas and ideals, not abandon them. We need to give expression to our best hopes, not our deepest fears. We have to provide leadership that is strong enough to recognize that nations share common interests and people share universal principles and ideas in our common humanity.
